PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tour et al.
Application No. 16/316,716
Filed: January 10, 2019
Attorney Docket No.: 11321-P412WOUS
For: MECHANICAL OPENING OF LIPID BILAYERS BY MOLECULAR NANOMACHINES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed April 30, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed March 26, 2021. The issue fee was timely paid on April 16, 2021. Accordingly, the application became abandoned on April 19, 2021. A Notice of Abandonment was mailed April 27, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The present petition lacks item(s) (1) above.
With regards to requirement (1), the declaration for Inventor Lopez is not acceptable. The April 23, 2021 document is the granting of the April 16, 2021 1.48 request, however, applicant submitted another 1.48 request dated April 30, 2021.  Since the issue fee was paid on April 16, 2021, we will 
A request under 37 CFR 1.48 and a corrected ADS may only be submitted until payment of the issue fee to either correct, or update information in a previously submitted application data sheet. See MPEP 601.05(a). An ADS submitted after payment of the issue fee is considered as an amendment to the application under 37 CFR 1.312. No amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee. Because the issue fee has already been submitted on November 14, 2019, and the request under 37 CFR 1.48 was received after payment of the issue fee, entry of a corrected ADS filed with a renewed petition would not be permitted without also filing a petition under 37 CFR 1.313(e)(2). See MPEP 1308.
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Joy Dobbs at (571) 272-3001.  



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).